DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the specification should be amended to recite that U.S. Serial No. 14/962,064, filed on December 8, 2015, has issued as U.S. Patent No. 10,626,350.

The examiner construes the limitation “wherein said composition is essentially free of polyethylene glycol and urea thickeners” that is recited in instant claims 1 and 20 to mean that the composition contains less than 0.5% by weight of polyethylene glycol and urea thickeners, as defined by applicant on page 6, lines 19-24, of the instant specification.

The examiner construes the limitation “wherein said composition is essentially free of cationic surfactant” that is recited in instant claims 7 and 27 to mean that the composition contains less than 0.5% by weight of cationic surfactant, as defined by applicant on page 6, lines 19-24, of the instant specification.

The examiner construes the limitation “wherein said composition is essentially free of hardening agents” that is recited in instant claim 21 to mean that the composition 

Claim Objections
Claims 10, 11, 13, 23, 29 and 35 are objected to because of the following informalities:
The term “claims” that is recited in instant claims 10, 11 and 13 should be amended to recite “claim” for grammatical purposes.
The term “aide” that is recited in instant claim 23 should be amended to recite “aid” for grammatical/consistency purposes.
The phrase “a alkylsulfonate” that is recited in instant claim 29 should be amended to recite “an alkylsulfonate” for grammatical purposes.
The limitation “wherein the composition comprises a bleaching agent” that is recited in instant claim 35 should be amended to recite “wherein the composition further comprises a bleaching agent” for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent upon a cancelled claim (i.e. claim 2).  Appropriate correction and/or clarification is required.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 40 recites the broad recitation “cleaning ware”, followed by the narrow recitation of “including pots and pans”.  See MPEP 2173.05(c) and 2173.05(d).  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13-21, 23-30 and 33-41 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guedira et al, U.S. Patent No. 6,689,732.
Guedira et al, U.S. Patent No. 6,689,732, discloses a granular detergent composition comprising a peroxyacid bleaching system and 1-70% by weight of an anionic surfactant system (see abstract and col. 2, lines 15-20).  It is further taught by Guedira et al that suitable anionic surfactants include alkyl ester sulphonates and linear alkylbenzene sulphonates (see col. 4, lines 5-15), that the composition further contains 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3-21 and 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,626,350.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,626,350 claims a similar solid block detergent composition for cleaning ware comprising a neutralized anionic sulfonated surfactant, an inorganic salt, a source of alkalinity, an acrylic polymer, cocomonoethanolamide, and adjunct ingredients, wherein the composition is essentially free of polyethylene glycol and urea thickeners, and wherein the composition is made by mixing/pressing (see claims 1-36 of U.S. Patent No. 10,626,350), as required in the instant claims.  Therefore, instant claims 1, 3-21 and 23-41 are an obvious formulation in view of claims 1-36 of U.S. Patent No. 10,626,350.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 17, 2021